Hill, O. J.
One witness testified positively to facts and circumstances-which proved guilt. Six witnesses contradicted this one witness as-to the facts and as to the existence of some of the circumstances. The jury, in the exercise of its right, believed the testimony of the-*30one witness, and the trial judge approved the verdict. This court can not interfere. Judgment affirmed.
Accusation of gaming, from city court of Polk county — Judge Irwin. October 4, 1907.
Submitted November 11,
Decided November 14, 1907.
Mundy & Mundy, for plaintiff in error.
P. R. Turner, solicitor, contra.